Citation Nr: 0614213	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  06-01 764	)	DATE
	)
	)


THE ISSUE

Whether a December 9, 2003 Board of Veterans' Appeals (Board) 
decision that denied entitlement to an effective date for the 
grant of service connection for post-traumatic stress 
disorder (PTSD) earlier than October 26, 1992 should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).
  

REPRESENTATION

Moving party represented by:  Andrew J. Waghorn, Attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1961 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  By a decision entered on December 9, 2003, the Board 
disallowed the veteran's claim of entitlement to an effective 
date earlier than October 26, 1992 for post-traumatic stress 
disorder (PTSD). 

2.  In deciding the veteran's claim in December 2003, the 
Board did not commit an error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The December 9, 2003 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
an effective date earlier than October 26, 1992 for PTSD.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2005).  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2005).  In order to prevail on such a motion, the 
moving party must establish that there was an error in the 
Board's adjudication, and that the error was such that, had 
it not been made, the outcome of the adjudication would have 
been manifestly different.  38 C.F.R. § 20.1403(c) (2005).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. § 
20.1403(d)(2).

A CUE claim must be decided based on the record and law that 
existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1403(b).

Here, the veteran seeks revision or reversal of a December 
2003 Board decision on the grounds of CUE.  Essentially, the 
argument is that the RO's October 1982 and November 1989 
rating decisions remain open and pending and that, therefore, 
the effective date of entitlement ought to be the date of the 
original claim, April 16, 1982.  

The October 1982 rating decision denied service connection 
for PTSD.  There is no indication from the record that the 
veteran was notified of this decision and such was noted in 
the Board's December 2003 decision.  

Service connection for PTSD was again denied by the November 
1989 rating decision.  A September 1989 letter to the veteran 
noted the need to submit new and material evidence and the 
November 1989 rating decision itself noted that service 
connection for PTSD had been previously denied.  However, it 
is clear from a reading of the November 1989 rating decision 
that the issue of entitlement to service connection for PTSD 
was decided on the merits.  For example, it was stated in the 
rating decision that, "[a]lthough the examiner furnishes a 
diagnosis of post traumatic stress disorder, the weight of 
the evidence fails to establish that the criteria for a 
diagnosis of post traumatic stress disorder have been met."  
More importantly, it was stated, "[t]he evidence does not 
present a new factual basis to establish service connection 
for post traumatic stress disorder, previously denied."  
This is clearly not the standard in adjudicating whether to 
reopen a previously denied claim based on presentation of new 
and material evidence.  Moreover, and perhaps most 
persuasive, in the notice letter sent to the veteran, dated 
November 27, 1989, it was stated that the evidence did not 
establish service connection for, inter alia, post-traumatic 
stress disorder.  Based on the foregoing, and contrary to the 
veteran's assertions, the November 1989 rating decision 
denied service connection for PTSD on the merits.  The 
veteran did not appeal the November 1989 rating decision and 
it, thus, became final.  See 38 U.S.C.A. § 20.302(a) (2002).    

Given that the November 1989 rating decision decided the 
issue of entitlement to service connection for PTSD on the 
merits, the Board concludes that the October 1982 rating 
decision was subsumed by the November 1989 decision, as it 
adjudicated the same exact issue.  Again, the veteran did, in 
fact, receive notice of the November 1989 rating decision, 
but did not appeal it and the decision became final.  Thus, 
neither the October 1982 nor the November 1989 rating 
decisions remains "open and pending" as argued by the 
veteran.  

The law in effect at the time of the December 2003 Board 
decision stated that the effective date of an award of 
service connection based on a claim received more than one 
year after a veteran's discharge from service or based on a 
claim reopened on the basis of the receipt of new and 
material evidence after a final disallowance will be the 
later of the date of receipt of claim or the date entitlement 
arose unless the claim was reopened on the basis of new and 
material evidence consisting of service department records.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  
Here, the veteran's claim to reopen was received on October 
26, 1992, which is the effective date of service connection 
for the veteran's PTSD.  Under the law in effect at the time 
of the December 2003 Board decision, October 26, 1992 is the 
earliest possible effective date for the grant of service 
connection for PTSD.  

Accordingly, the Board finds that the December 9, 2003 Board 
decision denying entitlement to an effective date earlier 
than October 26, 1992 was not the product of CUE.  Based on 
the evidence that existed at the time of the December 2003 
Board decision, the Board is unable to find any error in the 
Board's adjudication such that, had it not been made, the 
outcome of the adjudication would have been manifestly 
different.  The motion for revision or reversal on the basis 
of CUE, therefore, is denied.

      II.  VCAA

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that the Veterans Claims Assistance Act of 2000 (VCAA) 
is not applicable to all cases.  Wensch v. Principi, 15 Vet. 
App. 362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In 
this case, the issue on appeal is a CUE motion, which must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b).  
Therefore, a remand for application of the VCAA is not 
required.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc) (VCAA not applicable to CUE claim).  


ORDER

The motion is denied.



                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



